Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the application filed on 04/11/20.
Claims 1-24 are pending and have been examined.
Claim Rejections - 35 USC § 102
	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 18 and 23-24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Leimbach et al. (2015/0272575).
	Regarding claims 1, 18 and 23-24, Leimbach discloses a surgical instrument, comprising: a housing (12); a shaft (260) extending distally from said housing, wherein said shaft defines a longitudinal axis; a rotation joint (Fig. 19) rotatably connecting said shaft to said housing, wherein said shaft is rotatable relative to said handle about said longitudinal axis (Figs. 19-23); an articulation joint (270); an end effector (300) rotatably connected to said shaft about said articulation joint, wherein said end effector comprises a first jaw (302) and a second jaw (306), wherein said end effector is rotatable within a first range of orientations in which said first jaw is positioned vertically above said second jaw and a second range of orientations in which said second jaw is positioned vertically above said first jaw (due rotation of the shaft around axis “SA-SA” (Figs. 19-
	Regarding claims 2-11, Leimbach also discloses an accelerometer configured to detect the gravitational orientation of said shaft (par. 372-374); wherein said accelerometer comprises a first accelerometer, and wherein said surgical instrument further comprises a second accelerometer configured to detect the gravitational orientation of said handle (pars. 372-374); a gyroscope configured to detect the gravitational orientation of said shaft (pars. 372-374); wherein said gyroscope comprises a first gyroscope, and wherein said surgical instrument further comprises a second gyroscope configured to detect the gravitational orientation of said handle (pars. 372-374); wherein said first jaw comprises a staple cartridge (304) and said second jaw comprises an anvil (306); wherein said first jaw (302) is rotatable relative to said second jaw; wherein said second jaw (306) is rotatable relative to said first jaw (302); wherein said housing comprises a handle (19); wherein said housing comprises a mount for attaching said surgical instrument to a robotic surgical system (pars. 176, 236, 282, 394); wherein said shaft comprises a plurality of magnetic elements mounted thereon, and wherein said control system comprises at least one Hall Effect sensor configured to detect the orientation of said shaft by detecting the magnetic fields produced by said magnetic elements (par. 197).
	Regarding claim 12, Leimbach discloses wherein the shaft comprises a plurality wired electrical connections mounted thereon (i.e. 1600), and wherein and wherein said control system comprises at least one reader configured to detect the orientation of said  
Allowable Subject Matter
5.	Claims 13-17 and 19-22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHELLE LOPEZ whose telephone number is (571)272-4464. The examiner can normally be reached Monday thru Friday 8:30 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Kinsaul can be reached on (571) 270 - 1926. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-


/MICHELLE LOPEZ/Primary Examiner, Art Unit 3731